DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they are partially illegible. 
	In particular, Figures 3-5 are clearly highly detailed and contain a great deal in terms of labels which presumably identify individual processes units illustrated within the system and/or which indicate the manner in which the elements of said Figures are interconnected, e.g. the manner in which the elements illustrated in Figure 3 are interconnected with the elements of Figures 4 and 5. However, Figure 3-5 are small and relatively low resolution such that none of said labels can be properly read. In other words, the said labels are illegible.
	Examiner notes that some reference numerals have been added and described in the specification. However, said added reference numerals are not sufficient in coverage to stand in place of the labels already present in the Figures.
	Applicant can overcome this objection by submitting replacement drawings for Figures 3-5 having sufficient size and/or resolution to make out the labels included thereon.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The drawings either fail to show certain features of the claims, or otherwise lack adequate reference characters to clearly point out where certain claimed features can be found within the drawings. Given the complexity of the drawings, Examiner requires that each and every structural element of the claimed invention be clearly and expressly labeled using reference characters within the drawings. The specification should also be amended to incorporate any new reference characters added to the drawings. 
The claimed elements which are not present and/or clearly labeled within the drawings are:

The injection pipes, distributor plates, support grids, and packing of the distillation column (claim 5);
The electric heater of the condenser tank (claim 8);
The electric heater of the oil-water separator (claim 9);
The vacuum distillation unit and the hot oil heating system, vacuum distillation column, vacuum pump, vapor condensing unit, scrubber system, transfer pump, and feed pump thereof (claim 15);
The decanting unit and the condenser tank, oil-water separator, recovered LTMO hydrocarbon storage vessel, recovered clean water storage vessel, storage vessel, storage pump, and feed pump thereof (Claim 16);
The venturi riser (claim 17);
The hot oil system (claim 19);
The chiller (claim 20);
And the nitrogen generation system (claim 21).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “hot oil heating system” in claim 15, the “vapor condensing unit” in claim 15, and the “nitrogen generation system” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “hot oil heating system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Still referring to Figure 3, the preferred heat source for the VDU system is supplied by a hot oil heating system which generates hot oil that is circulated through a heat exchanger via a plurality of lines. The hot oil is heated internally through a heater coil and can be heated electrically, by combustion of fossil fuels or by any other suitable means. Within the heat exchanger, heat is preferably transferred to the recirculating waste drilling mud/cutting as they are circulated through the heat exchanger via a recirculation line,” (page 10). 
Accordingly, the claimed “hot oil heating system” has been interpreted as a heater for generating hot oil for use as a heat exchange fluid, as well as equivalents thereof.

Claim limitation “vapor condensing unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “vapor condensing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Still referring to Figure 3, the preferred VDU system comprises the following: a hot oil heating system; a vacuum distillation column; a vacuum pump; a vapor condensing unit; a carbon scrubber system; and various transfer and feed pumps. The preferred VDU system also comprises a reactor vessel 
“Still referring to Figure 3, the preferred vapor outlet connects the distillation column to the vapor collection and condensing system. The preferred vapor collection and condensing system comprises a heat exchanger, one or more condensers, and one or more activated carbon scrubbers,” (page 11).
Accordingly, the claimed “vapor condensing unit” has been interpreted as at least one condenser, as well as equivalents thereof.

Claim limitation “nitrogen generation system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “nitrogen generation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 21 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has failed to reveal any corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. The specification recites a “nitrogen supply line” (page 10). However, a nitrogen supply line does not represent sufficient corresponding structure for a nitrogen generation system, as a mere supply line does not represent sufficient structure to achieve the function of “nitrogen generation”, i.e. a supply line on its own is incapable of generating nitrogen.
Accordingly, the claimed “nitrogen generation system” has been rejected under 112(b). See 112(b) rejections below for details.

Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  
Claim 15 labels certain elements thereof as elements (a)-(g). However, claim 1, of which claim 15 is a dependent, already recites elements labeled (a)-(h). Therefore, the use of labels (a)-(g) in claim 15 is improper as said labels have already been applied to different elements of the claims. Applicant should amend claim 15 so as to not reuse characters in the labeling of elements.
Claim 16 labels certain elements thereof as elements (a)-(g). However, claim 1, of which claim 16 is a dependent, already recites elements labeled (a)-(h). Therefore, the use of labels (a)-(g) in claim 16 is improper as said labels have already been applied to different elements of the claims. Applicant should amend claim 16 so as to not reuse characters in the labeling of elements.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein the plant is configured to recover virgin synthetic drilling fluid… for reuse.” Presumably, said “virgin synthetic drilling fluid” is recovered and purified from the drilling mud, 
It is unclear how said synthetic drilling fluid can reasonably considered to be “virgin” drilling fluid if it has already been used and is in need of recovery by the plant. The term “virgin” is typically used in the context of chemical engineering to refer to a composition which is fresh, newly made, not yet used, etc., which the recovered drilling fluid clearly is not. Thus, it is unclear what is meant by “virgin synthetic drilling fluid”, i.e. it is unclear what conditions a synthetic drilling fluid must meet to be “virgin synthetic drilling fluid” as claimed.
For the purposes of examination, “virgin synthetic drilling fluid” has been interpreted broadly.
Applicant should amend claim 11 to clarify as appropriate. 
Claim 11 recites “wherein the plant is configured to recover virgin synthetic drilling fluid such as Low Toxicity Mineral Oil (LTMO) for reuse.” The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purposes of examination, claim 11 has been interpreted as requiring the “virgin synthetic drilling fluid” be “Low Toxicity Mineral Oil (LTMO)”.
Applicant should amend claim 11 to clarify as appropriate.
Claim 13 recites “wherein the plant is adapted to recover hydrocarbons from a mixture of hydrocarbons and aqueous liquids based on molecular weight.” It is unclear what it means to recover hydrocarbons “based on molecular weight”. Specifically, it is unclear how recovering hydrocarbons based on molecular weight would be any different than merely recovering hydrocarbons.
Because specific hydrocarbons have specific molecular weights, would not recovering specific hydrocarbons from a mixture necessarily involve recovering hydrocarbons “based on molecular weight”. Furthermore, the recovery of any hydrocarbons from a mixture necessarily involves the recovery of specific hydrocarbons. Thus, would not the recovery of any hydrocarbons from a mixture necessarily constitute the recovering hydrocarbons “based on molecular weight”?

Applicant should amend claim 13 to clarify as appropriate.
Claim 14 recites “wherein the plant is adapted to recover hydrocarbons from a mixture of hydrocarbons and aqueous liquids based on carbon chain length.” It is unclear what it means to recover hydrocarbons “based on carbon chain length”. Specifically, it is unclear how recovering hydrocarbons based on carbon chain length would be any different than merely recovering hydrocarbons.
Because specific hydrocarbons have specific carbon chain lengths, would not recovering specific hydrocarbons from a mixture necessarily involve recovering hydrocarbons “based on carbon chain length”. Furthermore, the recovery of any hydrocarbons from a mixture necessarily involves the recovery of specific hydrocarbons. Thus, would not the recovery of any hydrocarbons from a mixture necessarily constitute the recovering hydrocarbons “based on carbon chain length”?
For the purposes of examination, the scope of recovery of hydrocarbons “based on carbon chain length” has been interpreted broadly as being necessarily involved in recovery of any hydrocarbon from a mixture.
Applicant should amend claim 14 to clarify as appropriate.
Claim 15 recites “The remediation plant of claim 1 further comprising a vacuum distillation unit, said vacuum distillation unit comprising:(a) a hot oil heating system; (b) a vacuum distillation column; (c) a vacuum pump; (d) a vapor condensing unit; (e) a scrubber system; (f) a transfer pump; and, (g) a feed pump.” The relationship between said vacuum distillation unit and the other components of the remediation plant is unclear. 
Based on Applicant’s disclosure, which depicts merely one distillation column 26 within the remediation plant, it seems that the vacuum distillation unit of claim 15 includes several of the components of the remediation plant that have already been specifically claimed in independent claim 1. Namely, based on Applicant’s description of their invention in the specification and Figures, the “distillation column” recited in claim 1 and the “vacuum distillation column” recited in claim 15 appear to be 
On the other hand, the manner in which claim 15 recites the vacuum distillation unit of claim 15 suggests that the vacuum distillation unit and the components thereof are distinct from any component of the remediation plant recited in independent claim 1. Typically, Examiner would interpret the “vacuum distillation column” and the “vapor condensing unit” as being distinct from the distillation column and condenser of claim 1. However, as discussed above, such does not appear to be Applicant’s intention.
In view of the above, the vacuum distillation unit of claim 15 has been interpreted broadly as possibly (but not necessarily) overlapping the components of the remediation plant recited in claim 1, i.e. such that the components of the vacuum distillation unit recited in claim 15 may be one and the same with components of the remediation plant already recited in claim 1.
Applicant should amend claim 15 to clearly specify the appropriate relationship(s) between the vacuum distillation unit, the individual components thereof, and the remaining components of the remediation plant (i.e. the components recited in claim 1).
Claim 16 recites “The remediation plant of claim 1 further comprising a decanting unit, said decanting unit comprising: (a) a condenser tank; (b) an oil-water separator; (c) a recovered LTMO hydrocarbon storage vessel; (d) a recovered clean water storage vessel; (e) a storage vessel; (f) storage pump; and, (g) a feed pump.” The relationship between said decanting unit and the other components of the remediation plant is unclear. Furthermore, it is unclear if the “condenser tank” and the “oil-water separator” of the decanting unit are the same as those recited in claim 1.
The manner in which claim 16 is written suggests that the decanting unit is distinct from the previously recited elements of the remediation plant, with the condenser tank and the oil-water separator being different from those recited in claim 1.
However, Applicant’s description of their invention in the Figures and the specification suggests that the condenser tank of claim 16 is one and the same with the condenser tank of claim 1, as is the oil-water separator of claim 16 and that of claim 1.
In view of the above, the decanting unit of claim 1 has been interpreted broadly necessarily overlapping the components of the remediation plant recited in claim 1, wherein at least the condenser 
Applicant should amend claim 16 to clearly specify the appropriate relationship(s) between the decanting unit, the individual components thereof (the condenser tank and the oil-water separator in particular), and the remaining components of the remediation plant (i.e. the components recited in claim 1).
Claim 17 recites “The remediation plant of claim 1 further comprising a Venturi riser.” Claim 17 fails to clearly specify the structural relationship between the venturi riser and the remainder of the remediation plant.
For the purposes of examination, the structural relationship between the venturi riser and the remainder of the remediation plant has been interpreted broadly.
Applicant should amend claim 17 to clarify the relationship between the venturi riser and the remainder of the remediation plant as appropriate. 
Claim 18 recites “(b) removing synthetic drilling fluid from drilling mud, cuttings, and fluids,” in line 17. It is unclear if this step is carried out using the remediation plant provided in step (a).
Presumably, step (b) is carried out using said remediation plant, as the remediation plant is described as being adapted to perform such a removal, and because, if the remediation plant were not used in step (b), there would be no purpose to providing said plant in the first place. 
For the purposes of examination, step (b) has been interpreted as being carried out using the remediation plant provided in step (a).
Applicant should amend claim 18 to clarify as appropriate.
Claims 19-21 are rejected due to their dependency on indefinite claim 18. 
Claim 19 recites “The method of claim 18 further comprising a hot oil system.” The “hot oil system” is a structural element. It is unclear what it means for a method to merely comprise a structural element. 
Presumably, Applicant intends to require that the method of claim 19 use in some way the “hot oil system”. Most likely, Applicant intends for the “hot oil system” to be a component of the “remediation 
For the purposes of examination, the use of the hot oil system has been interpreted broadly, as has the relationship between the claimed remediation plant and said hot oil system. 
Applicant should amend claim 19 to clearly specify the use for the “hot oil system” and the relationship between said “hot oil system” and the remediation plant.
Claim 20 recites “The method of claim 18 further comprising a chiller.” The “chiller” is a structural element. It is unclear what it means for a method to merely comprise a structural element. 
Presumably, Applicant intends to require that the method of claim 20 use in some way the “chiller”. Most likely, Applicant intends for the “chiller” to be a component of the “remediation plant”. However, claim 20 does not specify a manner in which the “chiller” is used nor does it specify any relationship between the “remediation plant” and said “chiller”.
For the purposes of examination, the use of the chiller has been interpreted broadly, as has the relationship between the claimed remediation plant and said chiller. 
Applicant should amend claim 20 to clearly specify the use for the “chiller” and the relationship between said “chiller” and the remediation plant.
 Claim 21 recites “The method of claim 18 further comprising a nitrogen generation system.” The “nitrogen generation system” is a structural element. It is unclear what it means for a method to merely comprise a structural element. 
Presumably, Applicant intends to require that the method of claim 21 use in some way the “nitrogen generation system”. Most likely, Applicant intends for the “nitrogen generation system” to be a component of the “remediation plant”. However, claim 21 does not specify a manner in which the “nitrogen generation system” is used nor does it specify any relationship between the “remediation plant” and said “nitrogen generation system”.
For the purposes of examination, the use of the nitrogen generation system has been interpreted broadly, as has the relationship between the claimed remediation plant and said nitrogen generation system. 

With regard to claim 21: Claim limitation “nitrogen generation system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See 112(f) interpretations above for details.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heilhecker et al. (US 4,836,302), hereafter referred to as Heilhecker.
With regard to claim 1: Heilhecker teaches a remediation plant for remediating drilling mud, cuttings, and fluids (abstract, Column 1 Lines 1-40), said remediation plant comprising:
(a) A reboiler 31, the reboiler 31 being adapted to provide heat to the drilling mud, cuttings, and fluids (Figure 1, Column 6 Lines 5-56).
(b) A mud drum (stripping column) 50, said mud drum 50 being operatively connected to the reboiler 31 (Figure 1, Column 8 Lines 3-68).
(c) A distillation column 30, said distillation column 30 being operatively connected to the reboiler 31 (Figure 1, Column 6 Lines 5-56).
(d) A heat exchanger (line) 82, said heat exchanger 82 being operatively connected to (i.e. disposed within) the reboiler 31 (Figure 1, Column 8 Lines 3-20).
(e) A condenser 33, said condenser 33 being operatively connected to the distillation column 30 (Figure 1, Column 8 Lines 3-38).

Although it is not explicitly taught, careful review of Heilhecker reveals that the condenser tank 63 is also an oil-water separator tank. Figure 1 of Heilhecker depicts that the condenser tank 63 as separating two distinct liquid phases, wherein a first phase is discharged out of the left-hand end of the condenser tank 63 to solvent pump 26, and wherein a second phase is discharged out of the right-hand end of the condenser tank to a drum feeding steam generator 52 (Figure 1, Column 7 Line 55-Column 8 Line 45). Said first phase is understood to be solvent, as Heilhecker teaches that the solvent pump 26 pumps solvent through lines 25 and 34 (Figure 1, Column 7 Line 65-Column 8 Line 2). The solvent is an organic compound, e.g. a halogenated hydrocarbon (Column 4 Lines 30-65). Because the second phase is ultimately supplied to a “steam generator” 52, it is understood that said second phase is water, i.e. because steam is water vapor, it is understood that the second phase, which is converted to steam, is water (Figure 1, Column 8 Lines 35-45). In view of the forgoing, it is clear that the condenser tank 63 also functions as a oil-water separator. Thus, it is understood that Heilhecker comprises (g) an oil-water separator, said oil water separator being operatively connected to (i.e. disposed within) the condenser tank 63.
Heilhecker further comprises (h) a pump (solvent pump) 26 being operatively connected to the oil water separator (Figure 1, Column 7 Line 55-Column 8 Line 45).
Wherein the remediation plant is adapted to remove drilling fluid (oil and/or oil-based additives) from the drilling mud, cuttings, and fluids (title, abstract, Column 1 Lines 1-40). 
Heilhecker does not explicitly teach that the remediation plant is adapted to remove drilling fluid which is synthetic. However, apparatus claims are not limited by recitations of intended use or material worked upon (MPEP 2114 and 2115). As discussed above Heilhecker’s system is adapted to remove drilling fluids such as oil and/or oil-based additives (title, abstract, Column 1 Lines 1-40). Thus, it is understood that the system of Heilhecker is capable of removing drilling fluids which in the form of synthetic oil-based additives, i.e. oil based additives, wherein said oil-based additives were synthetically produced. Therefore, Heilhecker satisfies the language of claim 1 requiring that the remediation plant is adapted to remove synthetic drilling fluid from drilling mud, cuttings, and fluids (See MPEP 2114). 
With regard to claim 11: Modified Heilhecker does not explicitly teach that the plant is adapted to recover virgin synthetic drilling fluid such as low toxicity mineral oil (LMTO) for reuse. However, the adaptation of the claimed system to the recovery of virgin synthetic drilling fluid such as low toxicity mineral oil (LMTO) is a matter of intended use of the claimed system, relating to the material worked upon by said system. Apparatus claims are not limited by recitations of intended use or material worked upon (MPEP 2114 and 2115). As discussed above Heilhecker’s system is adapted to remove drilling fluids such as oil and/or oil-based additives (title, abstract, Column 1 Lines 1-40). Furthermore, Heilhecker indicates that drilling fluids often include a mineral oil base (Column 1 Lines 40-58). Thus, it is understood that the system of Heilhecker is capable of recovering drilling fluids which in the form of synthetic mineral oils, i.e. mineral oil-based additives, including but not limited to LMTO, wherein said mineral oil-based additives were synthetically produced. It is further understood that such recovered synthetic drilling fluid could be considered “virgin”, i.e. by virtue of it being separated from the drilling mud, cuttings, etc. Therefore, Heilhecker satisfies the language of claim 11 requiring that the remediation plant is adapted to recover virgin synthetic drilling fluid such as low toxicity mineral oil (LMTO) for reuse (See MPEP 2114).
Alternatively, and/or in addition to the above, the system of Heilhecker is structurally identical to the system of claim 11, and thus, is necessarily capable of functioning in the same way. Therefore, Heilhecker satisfies the language of claim 11 requiring that the remediation plant is adapted to recover virgin synthetic drilling fluid such as low toxicity mineral oil (LMTO) for reuse (See MPEP 2114).
With regard to claim 12: Heilhecker teaches that the plant is adapted to recover hydrocarbons from a mixture of hydrocarbons, said mixture being a mixture of drilling mud, cuttings, etc.  (title, abstract, Column 1 Lines 1-40, column 4). Heilhecker indicates that said mixture further includes some amount of water (an aqueous liquid), by teaching that an amount of water is vaporized in reboiler 31 (Column 8 Lines 20-30). Furthermore, as discussed in the rejection of claim 1 above, it is clear that an amount of water makes its way into the condenser tank/separator 63, further evidencing that the mixture in Heilhecker is a mixture of hydrocarbons and water (see rejection of claim 1 above for details). Thus, Heilhecker teaches that the plant is adapted to recover hydrocarbons from a mixture of hydrocarbons and aqueous liquid. 
With regard to claim 13: Heilhecker teaches that the plant is adapted to recover hydrocarbons from a mixture of hydrocarbons, said mixture being a mixture of drilling mud, cuttings, etc.  (title, abstract, Column 1 Lines 1-40, column 4). Heilhecker indicates that said mixture further includes some amount of water (an aqueous liquid), by teaching that an amount of water is vaporized in reboiler 31 (Column 8 Lines 20-30). Furthermore, as discussed in the rejection of claim 1 above, it is clear that an amount of water makes its way into the condenser tank/separator 63, further evidencing that the mixture in Heilhecker is a mixture of hydrocarbons and water (see rejection of claim 1 above for details). Thus, Heilhecker teaches that the plant is adapted to recover hydrocarbons from a mixture of hydrocarbons and aqueous liquid.
As discussed above, Heilhecker teaches recovering hydrocarbon from the mixture of water and hydrocarbons. In Heilhecker, one of the recovered hydrocarbons is the solvent (Column 4, Column 8 Lines 3-35). Hydrocarbons, including but not limited to the hydrocarbon solvent recovered in Heilhecker (see column 4) necessarily have a molecular weight. Therefore, the recovery of the hydrocarbon solvent in Heilhecker necessarily constitutes the recovery of a hydrocarbon based on molecular weight. 
With regard to claim 14: Heilhecker teaches that the plant is adapted to recover hydrocarbons from a mixture of hydrocarbons, said mixture being a mixture of drilling mud, cuttings, etc.  (title, abstract, Column 1 Lines 1-40, column 4). Heilhecker indicates that said mixture further includes some amount of water (an aqueous liquid), by teaching that an amount of water is vaporized in reboiler 31 (Column 8 Lines 20-30). Furthermore, as discussed in the rejection of claim 1 above, it is clear that an amount of water makes its way into the condenser tank/separator 63, further evidencing that the mixture in Heilhecker is a mixture of hydrocarbons and water (see rejection of claim 1 above for details). Thus, Heilhecker teaches that the plant is adapted to recover hydrocarbons from a mixture of hydrocarbons and aqueous liquid.
As discussed above, Heilhecker teaches recovering hydrocarbon from the mixture of water and hydrocarbons. In Heilhecker, one of the recovered hydrocarbons is the solvent (Column 4, Column 8 Lines 3-35). Hydrocarbons, including but not limited to the hydrocarbon solvent recovered in Heilhecker (see column 4) necessarily have a carbon chain length. Therefore, the recovery of the hydrocarbon 
With regard to claim 16: Heilhecker comprises a decanting unit, said decanting unit being comprised of (a) the condenser tank 63, (b) the oil-water separator disposed therein, (c) a recovered hydrocarbon storage vessel (i.e. the left hand compartment of the condenser tank, linked to the pump 26), (d) a recovered clean water storage vessel (i.e. the tank coupled to and feeding the steam generator 52), € a storage vessel (solvent supply tank) 60, (f) the pump 26 which functions as a storage pump (i.e. a pump which can circulate or evacuate solvent from the recovered hydrocarbon storage vessel), and (g) a feed pump (i.e. the pump depicted to be part of steam generator 52 for feeding said steam generator) (Figure 1, Column 7 Line 55-Column 8 Line 68).
Heilhecker does not explicitly teach that the recovered hydrocarbon storage vessel is a LMTO hydrocarbon storage vessel. However, the nature of the recovered hydrocarbon is a matter pertaining to the intended use of, manner of operating, or material worked upon by the claimed system. System claims are not limited by matters of intended use of, manner of operating, or material worked upon (see MPEP 2114 and 2115). The system of Heilhecker is structurally identical to that of the claimed system. Therefore, the system of Heilhecker is necessarily capable of operating in a manner such that the recovered hydrocarbon is or includes LMTO. Thus, Heilhecker satisfies the claim language requiring that the recovered hydrocarbon storage vessel is a LMTO hydrocarbon storage vessel (See MPEP 2114). 
With regard to claim 17: In Heilhecker the reboiler 31 is coupled to the distillation column 30 by a pipe through which vapor can rise from the reboiler 31 to the distillation column 30, as can be seen in Figure 1 (Figure 1, Column 6 Lines 5-56, Column 8 Lines 3-68). Because vapor rises through said pipe, said pipe can be considered a riser. Said riser pipe has a smaller diameter than the column 30 and the reboiler 31 (Figure 1), and thus, said riser pipe may be considered a venturi. In view of the forgoing, Heilhecker comprises a venturi riser in the form of the pipe coupling the reboiler 31 and the distillation column 30.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heilhecker in view of Hewitt (“Reboilers”; https://www.thermopedia.com/content/1078/).
With regard to claim 3: Heilhecker teaches all of the limitations of claim 1 as described in the 102 rejections above.
Heilhecker does not explicitly teach that the reboiler is a kettle type reboiler. 
However, kettle type reboilers are well known in the art. For example, Hewitt teaches kettle type reboilers are a common type of reboiler in the petroleum and chemical industries (section titled “Kettle Reboilers”). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Heilhecker in view of Hewitt by replacing the reboiler with a kettle type reboiler in order to obtain a system having a predictably functional reboiler. 

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heilhecker in view of Chuang et al. (US 5,262,094), hereafter referred to as Chuang.
With regard to claim 5: Heilhecker teaches all of the limitations of claim 1 as described in the 102 rejections above.
Heilhecker does not explicitly teach that the distillation column further comprises injection pipes, distributer plates, support grids, and packing.
	However, packed distillation columns, i.e. distillation columns using packing as the contacting elements, are notoriously well known in the art. Furthermore, a person having ordinary skill in the art would expect a packed distillation column to have packing, support grids for supporting said packing within the column, one or more distributor plates for distributing liquid over the packing element and/or distributing gas across the cross section of the column, and one or more injection pipes for introducing liquid and gas streams into the column. As an example of a typical packed column, Muller teaches a packed column having injection pipes 30 and 34, distributor plates (trays) 6, 7, 8, support grids 40, 16, 14, and packing 26, 28, 42 (Figure 1, Column 3-Column 4). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Heilhecker in view of Chuang by replacing the column with a packed column having injection pipes, distributer plates, support grids, and packing, in order to obtain a system having a predictably functional distillation column.

 Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heilhecker in view of Bae et al. (US 2016/0236138), hereafter referred to as Bae.
With regard to claim 6: Heilhecker teaches all of the limitations of claim 1 as described in the 102 rejections above.
Heilhecker does not explicitly teach that the heat exchanger is a vertically oriented shell and tube heat exchanger.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Heilhecker in view of Bae replacing the reboiler with a reboiler in the form of a vertically oriented shell and tube heat exchanger, in order to obtain a system comprising a predictably functional reboiler. 
With regard to claim 7: Heilhecker teaches all of the limitations of claim 1 as described in the 103 rejections above.
Heilhecker does not explicitly teach that the condenser is a vertically oriented shell and tube heat exchanger.
However, vertically oriented shell and tube heat exchangers are well known in the art. Furthermore, it is known in the art to use vertically oriented shell and tube heat exchangers as condensers. For example, Bae teaches a system comprising a distillation column (regeneration tower) 100 and a condenser (condensing device) 200 in the form of a vertically oriented shell and tube heat exchanger (Figure 1, Paragraphs [0038], [0050], and [0071]-[0073]). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Heilhecker in view of Bae replacing the condenser with a condenser in the form of a vertically oriented shell and tube heat exchanger, in order to obtain a system comprising a predictably functional condenser.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heilhecker in view of Lowe (US 5,030,357).
With regard to claims 8 and 9: Heilhecker teaches all of the limitations of claim 1 as described in the 102 rejections above.
Heilhecker is silent to the condenser tank and the oil-water separator comprising an electric heater. 
Lowe teaches an oil water separator (abstract), wherein the separator contains a heater, which may be an electric heater in order to keep oily material therein from solidifying or becoming very viscous (Figures 3 and 7, Column 11 Lines 40-60).  
As discussed in the 102 rejection of claim 1 above, the oil-water separator is disposed within the condenser tank. Therefore, an electric heater disposed in the oil-water separator will also be disposed within the condenser tank.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Heilhecker in view of Lowe by adding an electric heater to the oil water separator (and thus, to the condenser tank as well), in order to provide said oil water separator with a means of heating oily material therein and preventing it from becoming solid or viscous. 

Claim(s) 4, 10, 15, 18-21 is/are rejected under 35 U.S.C. 103 as obvious over Heilhecker.
With regard to claim 4: Heilhecker teaches all of the limitations of claim 1 as described in the 102 rejections above.
Heilhecker does not explicitly teach a hydraulic piston or ram in the mud drum.
However, a person having ordinary skill in the art would recognize that a hydraulic piston or ram could be used to clear the mud drum of any solid particles that might clog it. Furthermore, a person having ordinary skill in the art would recognize that clogging by solids is a risk in the mud drum.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Heilhecker by adding a hydraulic piston or ram to the mud drum in order to provide the mud drum with a means of clearing solids which may clog said mud drum.
With regard to claim 10: Heilhecker teaches all of the limitations of claim 1 as described in the 102 rejections above.
Heilhecker does not explicitly teach that the pump is a positive displacement pump.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Heilhecker by replacing the pump with a positive displacement pump in order to obtain a system having a predictably functional pump.
With regard to claim 15: Heilhecker teaches all of the limitations of claim 1 as described in the 102 rejections above.
Heilhecker includes a distillation unit comprising: (a) a water heating system comprising pump 80 and lines 81 and 82, (b) a distillation column 30, (d) a vapor condensing unit in the form of condenser 33, (f) a transfer pump 36, and (g) a feed pump 14 (Figure 1, Column 5, Column 7-Column 8).
Heilhecker is silent to a hot oil heating system.
However, it is notoriously well known in the art to use hot oil as a heat transfer fluid. A person having ordinary skill in the art would have a reasonable expectation that a hot oil heating system could be successfully used in place of the water heating system (i.e. the system comprising pump 80 for supplying a heating fluid in the form of hot water).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Heilhecker by replacing the water heating system with a hot oil heating system, in order to obtain a predictably functional system having a predictably functional heating system for supplying heating fluid.
Modified Heilhecker is silent to the distillation system being a vacuum distillation system comprising a vacuum distillation column and a vacuum pump.
However, vacuum distillation systems comprising vacuum distillation columns and vacuum pumps for maintaining a vacuum therein are well known in the art. Furthermore, a person having ordinary skill in the art would recognize that vacuum distillation systems have certain advantages. For example, vacuum distillation systems can operate at lower temperature than ambient distillation systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Heilhecker by converting the distillation system to a vacuum distillation system having a 
Heilhecker is silent to the vacuum distillation system comprising a scrubber system.
However, scrubbers are well known in the art. It is well understood that scrubbers are useful in removing contaminates from gas streams.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Heilhecker by adding a scrubber thereto, in order to obtain a system having a means of removing contaminates from one or more gas streams. 
With regard to claim 18: Heilhecker teaches a method for remediating drilling mud, cuttings, and fluid (abstract, Column 1 Lines 1-40), the method comprising:
(a) providing a remediation plant for remediating drilling mud, cuttings, and fluids (abstract, Column 1 Lines 1-40), said remediation plant comprising:
(i) A reboiler 31, the reboiler 31 being adapted to provide heat to the drilling mud, cuttings, and fluids (Figure 1, Column 6 Lines 5-56).
(ii) A mud drum (stripping column) 50, said mud drum 50 being operatively connected to the reboiler 31 (Figure 1, Column 8 Lines 3-68).
(iii) A distillation column 30, said distillation column 30 being operatively connected to the reboiler 31 (Figure 1, Column 6 Lines 5-56).
(iv) A heat exchanger (line) 82, said heat exchanger 82 being operatively connected to (i.e. disposed within) the reboiler 31 (Figure 1, Column 8 Lines 3-20).
(v) A condenser 33, said condenser 33 being operatively connected to the distillation column 30 (Figure 1, Column 8 Lines 3-38).
(vi) A condenser tank (solvent collection tank) 63, said condenser tank 63 being operatively connected to the condenser 33 (Figure 1, Column 8 Lines 3-38).
Although it is not explicitly taught, careful review of Heilhecker reveals that the condenser tank 63 is also an oil-water separator tank. Figure 1 of Heilhecker depicts that the condenser tank 63 as separating two distinct liquid phases, wherein a first phase is discharged out of the left-hand end of the condenser tank 63 to solvent pump 26, and wherein a second phase is discharged out of the right-hand 
The plant of Heilhecker further comprises (vii) a pump (solvent pump) 26 being operatively connected to the oil water separator (Figure 1, Column 7 Line 55-Column 8 Line 45).
Wherein the remediation plant is adapted to remove drilling fluid (oil and/or oil-based additives) from the drilling mud, cuttings, and fluids (title, abstract, Column 1 Lines 1-40).
And (b) removing drilling fluid (oil and/or oil-based additives) from drilling mud, cuttings, and fluids using the remediation plant (title, abstract, Column 1 Lines 1-40).
Heilhecker does not explicitly teach that the removed drilling fluid is synthetic.
However, as discussed above, Heilhecker’s system is adapted to remove drilling fluids such as oil and/or oil-based additives (title, abstract, Column 1 Lines 1-40). It is well understood that oil and oil based fluids can be produced synthetically. Thus, a person having ordinary skill in the art would expect that there are drilling muds comprising synthetic oil-based drilling fluids. Furthermore, a person having ordinary skill in the art would expect that method of Heilhecker could be used to remove the oil based drilling fluids regardless of whether said fluids were produced naturally or synthetically, as the origin of said fluids will be understood to have little to no effect on its separability (separability being mostly determined by composition rather than the manner in which a composition is obtained).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Heilhecker by using said method to remove drilling fluid which is comprised of synthetic oil based 
With regard to claim 19: The remediation plant of modified Heilhecker comprises several heating elements, for example reboiler 31, which heat mixtures containing oil (Figure 1, Column 8 Lines 3-35), therefore said remediation plant can be considered to be, or at least include, a “hot oil system”.
With regard to claim 20: The remediation plant of modified Heilhecker comprises a chiller (oil cooler) 56 (Figure 1, Column 8 Lines 45-68).
With regard to claim 21: Modified Heilhecker is silent to a nitrogen generation system.
However, it is well known in the art to blanket components of oil/hydrocarbon processing systems with inert gases such as nitrogen in order to prevent hydrocarbons from burning or exploding. It is well understood that nitrogen is an inert gas which may be used in such blanketing applications. Furthermore, it is well understood that although nitrogen is abundant in air, it must be concentrated (purified of oxygen) to serve as an inert blanketing gas. A process of concentrating nitrogen could be described as “nitrogen generation”, and a nitrogen concentrator could be described as a “nitrogen generation system”. Thus, it is understood that a nitrogen generation system (i.e. a nitrogen concentrator) of some sort required to obtain a nitrogen blanketing gas.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Heilhecker by adding a nitrogen generation system (i.e. a nitrogen concentrator) to the system, in order to provide said system with a means of generating nitrogen gas for use as an inert blanketing gas for the prevention of fires and explosions in certain parts of the system of Heilhecker.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772